


    
DIRECTOR AND OFFICER INDEMNIFICATION AGREEMENT
This Director and Officer Indemnification Agreement, dated as of _______ ___,
2014 (this “Agreement”), is made by and between NII Holdings, Inc., a Delaware
corporation (the “Company”), and ____________ (“Indemnitee”).
RECITALS:
A.    Section 141 of the Delaware General Corporation Law provides that the
business and affairs of a corporation shall be managed by or under the direction
of its board of directors.
B.    Pursuant to Sections 141 and 142 of the Delaware General Corporation Law,
significant authority with respect to the management of the Company has been
delegated to the officers of the Company.
C.    By virtue of the managerial prerogatives vested in the directors and
officers of a Delaware corporation, directors and officers act as fiduciaries of
the corporation and its stockholders.
D.    Thus, it is critically important to the Company and its stockholders that
the Company be able to attract and retain the most capable persons reasonably
available to serve as directors and officers of the Company.
E.    In recognition of the need for corporations to be able to induce capable
and responsible persons to accept positions in corporate management, Delaware
law authorizes (and in some instances requires) corporations to indemnify their
directors and officers, and further authorizes corporations to purchase and
maintain insurance for the benefit of their directors and officers.
F.    The Delaware courts have recognized that indemnification by a corporation
serves the dual policies of (1) allowing corporate officials to resist
unjustified lawsuits, secure in the knowledge that, if vindicated, the
corporation will bear the expense of litigation and (2) encouraging capable
women and men to serve as corporate directors and officers, secure in the
knowledge that the corporation will absorb the costs of defending their honesty
and integrity.
G.     Delaware law also authorizes a corporation to pay in advance of the final
disposition of an action, suit or proceeding the expenses incurred by a director
or officer in the defense thereof, and any such right to the advancement of
expenses may be made separate and distinct from any right to indemnification and
need not be subject to the satisfaction of any standard of conduct or otherwise
affected by the merits of any claims against the director or officer.
H.    The number of lawsuits challenging the judgment and actions of directors
and officers of Delaware corporations, the costs of defending those lawsuits,
and the threat to directors’ and officers’ personal assets have all materially
increased over the past several years, chilling the willingness of capable women
and men to undertake the responsibilities imposed on corporate directors and
officers.
I.    Recent federal legislation and judicial decisions have imposed additional
disclosure and corporate governance obligations on directors and officers of
companies and have exposed such directors and officers to new and substantially
broadened civil liabilities.
J.    These initiatives have also exposed directors and officers of companies to
a significantly greater risk of criminal proceedings, with attendant defense
costs and potential criminal fines and penalties.




--------------------------------------------------------------------------------




K.    The authority of a corporation to indemnify and advance the costs of
defense to its directors and officers applies to criminal proceedings as well as
to civil, administrative and investigative proceedings.
L.    Indemnitee is a director, board observer or officer of the Company and his
or her willingness to serve in such capacity is predicated, in substantial part,
upon the Company’s willingness to indemnify him or her in accordance with the
principles reflected above, to the fullest extent permitted by the laws of the
State of Delaware, and upon the other undertakings set forth in this Agreement.
M.    Therefore, in recognition of the need to provide Indemnitee with
substantial protection against personal liability, in order to procure
Indemnitee’s continued service as a director, board observer or officer of the
Company and to enhance Indemnitee’s ability to serve the Company in an effective
manner, and in order to provide such protection pursuant to express contract
rights (intended to be enforceable irrespective of, among other things, any
amendment to the Company’s certificate of incorporation or bylaws (collectively,
the “Constituent Documents”), any change in the composition of the Company’s
Board of Directors (the “Board”) or any change-in-control or business
combination transaction relating to the Company), the Company wishes to provide
in this Agreement for the indemnification of and the advancement of Expenses (as
defined in Section 1(e)) to Indemnitee as set forth in this Agreement and for
the continued coverage of Indemnitee under the Company’s directors’ and
officers’ liability insurance policies.
N.    In light of the considerations referred to in the preceding recitals, it
is the Company’s intention and desire that the provisions of this Agreement be
construed liberally, subject to their express terms, to maximize the protections
to be provided to Indemnitee hereunder.
AGREEMENT:
NOW, THEREFORE, the parties hereby agree as follows:
1.Certain Definitions. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:


(a)“Claim” means (i) any threatened, asserted, pending or completed claim,
demand, action, suit or proceeding, whether civil, criminal, administrative,
arbitrative, investigative or other, and whether made pursuant to federal, state
or other law; and (ii) any threatened, pending or completed inquiry or
investigation, whether made, instituted or conducted by or at the behest of the
Company or any other person, including any federal, state or other court or
governmental entity or agency and any committee or other representative of any
corporate constituency, that Indemnitee determines might lead to the institution
of any such claim, demand, action, suit or proceeding.


(b)“Controlled Affiliate” means any corporation, limited liability company,
partnership, joint venture, trust or other entity or enterprise, whether or not
for profit, that is directly or indirectly controlled by the Company. For
purposes of this definition, “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of an entity or enterprise, whether through the ownership of voting
securities, through other voting rights, by contract or otherwise; provided that
direct or indirect beneficial ownership of capital stock or other interests in
an entity or enterprise entitling the holder to cast 20% or more of the total
number of votes generally entitled to be cast in the election of directors (or
persons performing comparable functions) of such entity or enterprise shall be
deemed to constitute control for purposes of this definition.


(c)“Disinterested Director” means a director of the Company who is not and was
not a party to the Claim in respect of which indemnification is sought by
Indemnitee.






--------------------------------------------------------------------------------




(d)“ERISA Losses” means any taxes, penalties or other liabilities under the
Employee Retirement Income Security Act of 1974, as amended, or Section 4975 of
the Internal Revenue Code of 1986, as amended.


(e)“Expenses” means attorneys’ and experts’ fees and expenses and all other
costs and expenses paid or payable in connection with investigating, defending,
being a witness in or participating in (including on appeal), or preparing to
investigate, defend, be a witness in or participate in (including on appeal),
any Claim. The parties agree, without stipulating that to be subject to
advancement or reimbursement under this Agreement that Expenses need be
reasonable, that for the purposes of any advancement of Expenses for which
Indemnitee has made written demand to the Company in accordance with this
Agreement, all Expenses included in such demand that then or thereafter are
certified by affidavit of Indemnitee's counsel as being reasonable shall be
presumed conclusively to be reasonable.


(f)“Incumbent Directors” means the individuals who, as of the date hereof, are
members of the Board and any individual becoming a member of the Board
subsequent to the date hereof whose election, nomination for election by the
Company’s stockholders, or appointment, was approved by a vote of at least
two-thirds of the then Incumbent Directors (either by a specific vote or by
approval of the proxy statement of the Company in which such person is named as
a nominee for director, without objection to such nomination); provided,
however, that an individual shall not be an Incumbent Director if such
individual’s election or appointment to the Board occurs as a result of an
actual or threatened election contest (as described in Rule 14a-12(c) of the
Securities Exchange Act of 1934, as amended) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.


(g)“Indemnifiable Claim” means any Claim based upon, arising out of or resulting
from (i) any actual, alleged or suspected act or failure to act, whether before,
at or after the time of this Agreement, by Indemnitee in his or her capacity as
a director, board observer, officer, employee or agent of the Company or as a
director, board observer, officer, employee, member, manager, trustee or agent
of any other corporation, limited liability company, partnership, joint venture,
trust or other entity or enterprise, whether or not for profit (including any
employee benefit plan or related trust) (collectively, together with the
Company, the “Enterprise”), as to which Indemnitee is or was serving at the
request of the Company as a director, officer, employee, member, manager,
trustee or agent, (ii) any actual, alleged or suspected act or failure to act,
whether before, at or after the time of this Agreement, by Indemnitee in respect
of any business, transaction, communication, filing, disclosure or other
activity of the Company or the Enterprise, or (iii) Indemnitee’s status as a
current or former director, board observer, officer, employee or agent of the
Company or as a current or former director, officer, employee, member, manager,
trustee or agent of the Company or the Enterprise or any actual, alleged or
suspected act or failure to act by Indemnitee in connection with any obligation
or restriction imposed upon Indemnitee by reason of such status. In addition to
any service at the actual request of the Company, for purposes of this
Agreement, Indemnitee shall be deemed to be serving or to have served at the
request of the Company as a director, board observer, officer, employee, member,
manager, trustee or agent of another entity or enterprise if Indemnitee is or
was serving as a director, board observer, officer, employee, member, manager,
trustee or agent of such entity or enterprise and (i) such entity or enterprise
is or at the time of such service was a Controlled Affiliate, (ii) such entity
or enterprise is or at the time of such service was an employee benefit plan (or
related trust) sponsored or maintained by the Company or a Controlled Affiliate,
or (iii) the Company or a Controlled Affiliate directly or indirectly caused or
authorized Indemnitee to be nominated, elected, appointed, designated, employed,
engaged or selected to serve in such capacity.


(h)“Indemnifiable Losses” means any and all Losses relating to, arising out of
or resulting from any Indemnifiable Claim.






--------------------------------------------------------------------------------




(i)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company (or any
Subsidiary) or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
named (or, as to a threatened matter, reasonably likely to be named) party to
the Indemnifiable Claim giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement.


(j)“Losses” means any and all Expenses, damages, losses, liabilities, judgments,
fines, penalties (whether civil, criminal or other), ERISA Losses and amounts
paid in settlement, including all interest, assessments and other charges paid
or payable in connection with or in respect of any of the foregoing.


(k)“Subsidiary” means an entity in which the Company directly or indirectly
beneficially owns 50% or more of the outstanding Voting Stock.


(l)“Voting Stock” means securities entitled to vote generally in the election of
directors (or similar governing bodies).


2.Services to the Company. Indemnitee agrees to continue to serve as a director
or officer of the Company for so long as Indemnitee is duly elected or appointed
or until Indemnitee tenders his or her resignation or is no longer serving in
such capacity. This Agreement shall not be deemed an employment agreement
between the Company or the Enterprise, on the one hand, and Indemnitee, on the
other hand. Indemnitee specifically acknowledges that his or her service to the
Company and the Enterprise is at will and the Indemnitee may be discharged at
any time for any reason, with or without cause, except as may be otherwise
provided in any written employment agreement between Indemnitee and the Company
(or any of its Subsidiaries or the Enterprise), other applicable formal
severance policies duly adopted by the Board or, with respect to service as a
director or officer of the Company, by the Company's Constituent Documents,
Corporate Governance Guidelines or Delaware law. This Agreement shall continue
in force after Indemnitee has ceased to serve as a director or officer of the
Company or, at the request of the Company, of any of its Subsidiaries or the
Enterprise.
3.Indemnification Obligation. Subject to Section 9, the Company shall indemnify,
defend and hold harmless Indemnitee, to the fullest extent permitted or required
by the laws of the State of Delaware in effect on the date hereof or as such
laws may from time to time hereafter be amended to increase the scope of such
permitted or required indemnification, against any and all Indemnifiable Claims
and Indemnifiable Losses; provided, however, that (a) except for compulsory
counterclaims or as provided in Sections 5 and 22, Indemnitee shall not be
entitled to indemnification pursuant to this Agreement in connection with any
Claim initiated by Indemnitee against the Company or any director or officer of
the Company unless the Company has joined in or consented to the initiation of
such Claim and (b) no repeal or amendment of any law of the State of Delaware
shall in any way diminish or adversely affect the rights of Indemnitee pursuant
to this Agreement in respect of any occurrence or matter arising prior to any
such repeal or amendment.


4.Advancement of Expenses. Indemnitee shall have the right to advancement by the
Company prior to the final disposition of any Indemnifiable Claim of any and all
Expenses relating to, arising out of or resulting from any Indemnifiable Claim
paid or incurred by Indemnitee or which Indemnitee determines are reasonably
likely to be paid or incurred by Indemnitee. Indemnitee’s right to such
advancement is not subject to the satisfaction of any standard of conduct and is
not conditioned upon any prior determination that Indemnitee is entitled to
indemnification under this Agreement with respect to the Indemnifiable Claim or
the absence of any prior determination to the contrary. Without




--------------------------------------------------------------------------------




limiting the generality or effect of the foregoing, within five business days
after any request by Indemnitee, the Company shall, in accordance with such
request (but without duplication), (a) pay such Expenses on behalf of
Indemnitee, (b) advance to Indemnitee funds in an amount sufficient to pay such
Expenses, or (c) reimburse Indemnitee for such Expenses; provided that
Indemnitee shall repay, without interest any amounts actually advanced to
Indemnitee that, at the final disposition of the Indemnifiable Claim to which
the advance related, were in excess of amounts paid or payable by Indemnitee in
respect of Expenses relating to, arising out of or resulting from such
Indemnifiable Claim. In connection with any request for advancement of Expenses,
Indemnitee shall not be required to provide any documentation or information to
the extent that the provision thereof would undermine or otherwise compromise
attorney-client privilege. In connection with any such payment, advancement or
reimbursement, if delivery of an undertaking is a legally required condition
precedent to such payment, advance or reimbursement, Indemnitee shall execute
and deliver to the Company an undertaking in the form attached hereto as Exhibit
A (subject to Indemnitee filling in the blanks therein and selecting from among
the bracketed alternatives therein), which need not be secured and shall be
accepted by the Company without reference to Indemnitee’s ability to repay the
Expenses. In no event shall Indemnitee’s right to the payment, advancement or
reimbursement of Expenses pursuant to this Section 4 be conditioned upon any
undertaking that is less favorable to Indemnitee than, or that is in addition
to, the undertaking set forth in Exhibit A.


5.Indemnification for Additional Expenses. Without limiting the generality or
effect of the foregoing, the Company shall indemnify and hold harmless
Indemnitee against and, if requested by Indemnitee, shall reimburse Indemnitee
for, or advance to Indemnitee, within five business days of such request, any
and all Expenses paid or incurred by Indemnitee or which Indemnitee determines
are reasonably likely to be paid or incurred by Indemnitee in connection with
any Claim made, instituted or conducted by Indemnitee, in each case to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required indemnification,
reimbursement or advancement of such Expenses, for (a) indemnification or
payment, advancement or reimbursement of Expenses by the Company under any
provision of this Agreement, or under any other agreement or provision of the
Constituent Documents now or hereafter in effect relating to Indemnifiable
Claims, and/or (b) recovery under any directors’ and officers’ liability
insurance policies maintained by the Company; provided, however, that Indemnitee
shall return, without interest, any such advance of Expenses (or portion
thereof) which remains unspent at the final disposition of the Claim to which
the advance related.


6.Contribution. To the fullest extent permissible under applicable law in effect
on the date hereof or as such law may from time to time hereafter be amended to
increase the scope of permitted or required indemnification, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the payment of any and all Indemnifiable Claims or Indemnifiable
Losses, in such proportion as is fair and reasonable in light of all of the
circumstances in order to reflect (i) the relative benefits received by the
Company and Indemnitee as a result of the event(s) and/or transaction(s) giving
cause to such Indemnifiable Claim or Indemnifiable Loss and/or (ii) the relative
fault of the Company (and its other directors, officers, employees and agents)
and Indemnitee in connection with such event(s) and/or transaction(s); provided
that such contribution shall not be required where it is determined, pursuant to
a final disposition of such Indemnifiable Claim or Indemnifiable Loss in
accordance with Section 9, that Indemnitee is not entitled to indemnification by
the Company with respect to such Indemnifiable Claim or Indemnifiable Loss.


7.Partial Indemnity. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Indemnifiable Loss, but not for all of the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.






--------------------------------------------------------------------------------




8.Procedure for Notification. To obtain indemnification under this Agreement in
respect of an Indemnifiable Claim or Indemnifiable Loss, Indemnitee shall submit
to the Company a written request therefor, including a brief description (based
upon information then available to Indemnitee) of such Indemnifiable Claim or
Indemnifiable Loss. If, at the time of the receipt of such request, the Company
has directors’ and officers’ liability insurance in effect under which coverage
for such Indemnifiable Claim or Indemnifiable Loss is potentially available, the
Company shall give prompt written notice of such Indemnifiable Claim or
Indemnifiable Loss to the applicable insurers in accordance with the procedures
set forth in the applicable policies. The Company shall provide to Indemnitee a
copy of such notice delivered to the applicable insurers, and copies of all
subsequent correspondence between the Company and such insurers regarding the
Indemnifiable Claim or Indemnifiable Loss, in each case substantially
concurrently with the delivery or receipt thereof by the Company. The failure by
Indemnitee to timely notify the Company of any Indemnifiable Claim or
Indemnifiable Loss shall not relieve the Company from any liability hereunder
unless, and only to the extent that, the Company did not otherwise learn of such
Indemnifiable Claim or Indemnifiable Loss and such failure results in forfeiture
by the Company of substantial defenses, rights or insurance coverage.


9.Determination of Right to Indemnification.


(a) To the extent that Indemnitee shall have been successful on the merits or
otherwise in defense of any Indemnifiable Claim or any portion thereof or in
defense of any issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against Indemnifiable Losses relating to,
arising out of or resulting from such Indemnifiable Claim in accordance with
Section 3 and no Standard of Conduct Determination (as defined in Section 9(c))
shall be required with respect to such Indemnifiable Claim.
(b) To the extent that Indemnitee's involvement in a Claim relating to an
Indemnifiable Event is to prepare to serve and serve as a witness, and not as a
party, the Indemnitee shall be indemnified against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim in accordance with
Section 3 and no Standard of Conduct Determination (as defined in Section 9(c))
shall be required with respect to such Indemnifiable Claim.
(c)    To the extent that the provisions of Section 9(a) and 9(b) are
inapplicable to an Indemnifiable Claim that shall have been finally disposed of,
any determination of whether Indemnitee has satisfied any applicable standard of
conduct under Delaware law that is a legally required condition precedent to
indemnification of Indemnitee hereunder against Indemnifiable Losses relating
to, arising out of or resulting from such Indemnifiable Claim (a “Standard of
Conduct Determination”) shall be made as follows: (i) by a majority vote of the
Disinterested Directors, even if less than a quorum of the Board, (ii) if such
Disinterested Directors so direct, by a majority vote of a committee of
Disinterested Directors designated by a majority vote of all Disinterested
Directors, or (iii) if there are no such Disinterested Directors or if
Indemnitee so requests, by Independent Counsel, selected by Indemnitee and
approved by the Board (such approval not to be unreasonably withheld, delayed or
conditioned), in a written opinion addressed to the Board, a copy of which shall
be delivered to Indemnitee; provided, however, that if at the time of any
Standard of Conduct Determination Indemnitee is neither a director nor an
officer of the Company, such Standard of Conduct Determination may be made by or
in the manner specified by the Board, any duly authorized committee of the Board
or any duly authorized officer of the Company (unless Indemnitee requests that
such Standard of Conduct Determination be made by Independent Counsel, in which
case such Standard of Conduct Determination shall be made by Independent Counsel
selected by Indemnitee and approved by the Board (such approval not to be
unreasonably withheld, delayed or conditioned)). Indemnitee shall reasonably
cooperate with the person or persons making such Standard of Conduct
Determination, including providing to such person or persons, upon reasonable
advance request, any documentation or information which is not privileged or
otherwise protected from disclosure and which is reasonably available to
Indemnitee and reasonably necessary to such determination. The Company shall
indemnify and hold harmless Indemnitee against and, if




--------------------------------------------------------------------------------




requested by Indemnitee, shall reimburse Indemnitee for, or advance to
Indemnitee, within five business days of such request, any and all Expenses
incurred by Indemnitee in so cooperating with the person or persons making such
Standard of Conduct Determination.
(d)    The Company shall use its reasonable best efforts to cause any Standard
of Conduct Determination required under Section 9(c) to be made as promptly as
practicable. If (i) the person or persons empowered or selected under
Section 9(c) to make the Standard of Conduct Determination shall not have made a
determination within 30 days after the later of (A) receipt by the Company of
written notice from Indemnitee advising the Company of the final disposition of
the applicable Indemnifiable Claim (the date of such receipt being the
“Notification Date”) and (B) the selection of an Independent Counsel, if such
determination is to be made by Independent Counsel, and (ii) Indemnitee shall
have fulfilled his or her obligations set forth in the second sentence of
Section 9(c), then Indemnitee shall be deemed to have satisfied the applicable
standard of conduct; provided that such 30-day period may be extended for a
reasonable time, not to exceed an additional 30 days, if the person or persons
making such determination in good faith requires such additional time for the
obtaining or evaluation or documentation and/or information relating thereto. In
all events, the Company shall pay all of the reasonable fees and expenses of the
Independent Counsel incurred in connection with the Independent Counsel’s
determination pursuant to Section 9(c).
(e)    If (i) Indemnitee shall be entitled to indemnification hereunder against
any Indemnifiable Losses pursuant to Section 9(a) or 9(b), (ii) no determination
of whether Indemnitee has satisfied any applicable standard of conduct under
Delaware law is a legally required condition precedent to indemnification of
Indemnitee hereunder against any Indemnifiable Losses, or (iii) Indemnitee has
been determined or deemed pursuant to Section 9(c) or 9(d) to have satisfied any
applicable standard of conduct under Delaware law which is a legally required
condition precedent to indemnification of Indemnitee hereunder against any
Indemnifiable Losses, then the Company shall pay to Indemnitee, within five
business days after the later of (x) the Notification Date in respect of the
Indemnifiable Claim or portion thereof to which such Indemnifiable Losses are
related, out of which such Indemnifiable Losses arose or from which such
Indemnifiable Losses resulted and (y) the earliest date on which the applicable
criterion specified in clause (i), (ii) or (iii) above shall have been
satisfied, an amount equal to the amount of such Indemnifiable Losses.
10.Presumption of Entitlement.


(a) In making a determination of whether Indemnitee has been successful on the
merits or otherwise in defense of any Indemnifiable Claim or any portion thereof
or in defense of any issue or matter therein, the Company acknowledges that a
resolution, disposition or outcome short of dismissal or final judgment,
including outcomes that permit Indemnitee to avoid expense, delay,
embarrassment, injury to reputation, distraction, disruption or uncertainty, may
constitute such success. In the event that any Indemnifiable Claim or any
portion thereof or issue or matter therein is resolved or disposed of in any
manner other than by adverse judgment against Indemnitee (including any
resolution or disposition thereof by means of settlement with or without payment
of money or other consideration), it shall be presumed that Indemnitee has been
successful on the merits or otherwise in defense of such Indemnifiable Claim or
portion thereof or issue or matter therein. The Company may overcome such
presumption only by its adducing clear and convincing evidence to the contrary.
(b)    In making any Standard of Conduct Determination, the person or persons
making such determination shall presume that Indemnitee has satisfied the
applicable standard of conduct, and the Company may overcome such presumption
only by its adducing clear and convincing evidence to the contrary. Any Standard
of Conduct Determination that is adverse to Indemnitee may be challenged by
Indemnitee in the Court of Chancery of the State of Delaware. No determination
by the Company (including by its directors or any Independent Counsel) that
Indemnitee has not satisfied any applicable standard of conduct shall be a
defense to any Claim by Indemnitee for indemnification or reimbursement




--------------------------------------------------------------------------------




or advance payment of Expenses by the Company hereunder or create a presumption
that Indemnitee has not met any applicable standard of conduct.
(c)    Without limiting the generality or effect of Section 10(b), (i) to the
extent that any Indemnifiable Claim relates to any entity or enterprise (other
than the Company) referred to in clause (i) of the first sentence of the
definition of “Indemnifiable Claim,” Indemnitee shall be deemed to have
satisfied the applicable standard of conduct if Indemnitee acted in good faith
and in a manner Indemnitee reasonably believed to be in or not opposed to the
interests of such entity or enterprise (or the owners or beneficiaries thereof,
including in the case of any employee benefit plan the participants and
beneficiaries thereof) and, with respect to any criminal action or proceeding,
had no reasonable cause to believe that his or her conduct was unlawful, and
(ii) in all cases, any belief of Indemnitee that is based on the records or
books of account of the Company, including financial statements, or on
information supplied to Indemnitee by the directors or officers of the Company
in the course of their duties, or on the advice of legal counsel for the
Company, the Board, any committee of the Board or any director, or on
information, opinions or records given, reports made or statements furnished to
the Company, the Board, any committee of the Board or any director by an
independent certified public accountant or by an appraiser or other expert
selected by or on behalf of the Company, the Board, any committee of the Board
or any director shall be deemed to be reasonable.
11.No Adverse Presumption. For purposes of this Agreement, the termination of
any Claim by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
will not create a presumption that Indemnitee did not meet any applicable
standard of conduct or that indemnification hereunder is otherwise not
permitted.


12.Non‑Exclusivity; Primacy of Company’s Obligations.


(a)    The rights of Indemnitee hereunder will be in addition to any other
rights Indemnitee may have against the Company under the Constituent Documents,
or the substantive laws of the Company’s jurisdiction of incorporation, any
other contract or otherwise (collectively, “Other Indemnity Provisions”);
provided, however, that (i) to the extent that Indemnitee otherwise would have
any greater right to indemnification under any Other Indemnity Provision,
Indemnitee will be deemed to have such greater right hereunder and (ii) to the
extent that any change is made to any Other Indemnity Provision which permits
any greater right to indemnification than that provided under this Agreement as
of the date hereof, Indemnitee will be deemed to have such greater right
hereunder. The Company will not adopt any amendment to any of the Constituent
Documents the effect of which would be to deny, diminish or encumber
Indemnitee’s right to indemnification under this Agreement or any Other
Indemnity Provision.
(b) The Company hereby acknowledges that Indemnitee may have certain rights to
indemnification, advancement of expenses and/or insurance provided by third
parties and certain of its affiliates (collectively, the “Other Indemnitors”).
The Company hereby agrees (i) that it is the indemnitor of first resort (i.e.,
its obligations to Indemnitee are primary and any obligation of the Other
Indemnitors to advance expenses or to provide indemnification to Indemnitee in
respect of any Indemnifiable Claim or Indemnifiable Loss is secondary),
(ii) that it shall be required to advance the full amount of Expenses incurred
by Indemnitee and shall be liable for the full amount of all Expenses and
Indemnifiable Losses to the extent legally permitted and as required by the
terms of this Agreement or any Other Indemnity Provisions, without regard to any
rights Indemnitee may have against the Other Indemnitors, and (iii) that it
irrevocably waives, relinquishes and releases the Other Indemnitors from any and
all claims against the Other Indemnitors for contribution, subrogation or any
other recovery of any kind in respect thereof. The Company further agrees that
no advancement or payment by the Other Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Company shall affect the foregoing and the Other Indemnitors shall have a right
of contribution and/or be subrogated to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Company. The
Company and Indemnitee agree that the Other Indemnitors are express third party
beneficiaries of the provisions of this Section 12(b).




--------------------------------------------------------------------------------




13.Liability Insurance and Funding. For the duration of Indemnitee’s service as
a director and/or officer of the Company, and thereafter for so long as
Indemnitee shall be subject to any pending or possible Indemnifiable Claim, the
Company shall use commercially reasonable efforts (taking into account the scope
and amount of coverage available relative to the cost thereof) to cause to be
maintained in effect policies of directors’ and officers’ liability insurance
providing coverage for directors and/or officers of the Company that is at least
substantially comparable in scope and amount to that provided by the Company’s
current policies of directors’ and officers’ liability insurance. The Company
shall provide Indemnitee with a copy of all directors’ and officers’ liability
insurance applications, binders, policies, declarations, endorsements and other
related materials, and shall provide Indemnitee with a reasonable opportunity to
review and comment on the same. Without limiting the generality or effect of the
two immediately preceding sentences, the Company shall not discontinue or
significantly reduce the scope or amount of coverage from one policy period to
the next (i) without the prior approval thereof by a majority vote of the
Incumbent Directors, even if less than a quorum, or (ii) if at the time that any
such discontinuation or significant reduction in the scope or amount of coverage
is proposed there are no Incumbent Directors, without the prior written consent
of Indemnitee (which consent shall not be unreasonably withheld or delayed). In
all policies of directors’ and officers’ liability insurance obtained by the
Company, Indemnitee shall be named as an insured in such a manner as to provide
Indemnitee the same rights and benefits, subject to the same limitations, as are
accorded to the Company’s directors and officers most favorably insured by such
policy. The Company may, but shall not be required to, create a trust fund,
grant a security interest or use other means, including a letter of credit, to
ensure the payment of such amounts as may be necessary to satisfy its
obligations to indemnify and advance expenses pursuant to this Agreement.


14.Subrogation. Except as provided in Section 12(b), In the event of payment
under this Agreement, the Company shall be subrogated to the extent of such
payment to all of the related rights of recovery of Indemnitee against other
persons or entities (other than Indemnitee’s successors), including the
Enterprise. Indemnitee shall execute all papers reasonably required to evidence
such rights (all of Indemnitee’s reasonable Expenses, including attorneys’ fees
and charges, related thereto to be reimbursed by or, at the option of
Indemnitee, advanced by the Company).


15.No Duplication of Payments. Except as provided in Section 12(b), The Company
shall not be liable under this Agreement to make any payment to Indemnitee in
respect of any Indemnifiable Losses to the extent Indemnitee has otherwise
actually received payment (net of any Expenses incurred in connection therewith
and any repayment by Indemnitee made with respect thereto) under any insurance
policy, the Constituent Documents and Other Indemnity Provisions or otherwise
(including from the Enterprise in respect of such Indemnifiable Losses otherwise
indemnifiable hereunder.


16.Defense of Claims. The Company shall be entitled, at its own expense, to
participate in the defense of any Indemnifiable Claim or to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided that if,
at any time, Indemnitee believes, after consultation with counsel retained by
Indemnitee at the Company’s expense, that (a) the use of counsel chosen by the
Company to represent Indemnitee would present such counsel chosen by the Company
with an actual or potential conflict, (b) the named parties in any such
Indemnifiable Claim (including any impleaded parties) include both the Company
and Indemnitee and Indemnitee shall conclude that there may be one or more legal
defenses or counterclaims available to him or her that are different from or in
addition to those available to the Company, or (c) any such representation by
such counsel would be precluded under the applicable standards of professional
conduct then prevailing, then Indemnitee shall be entitled to retain separate
counsel (but not more than one law firm plus, if applicable, local counsel in
respect of any particular Indemnifiable Claim) at the Company’s expense. The
Company shall not be liable to Indemnitee under this Agreement for any amounts
paid in settlement of any threatened or pending Indemnifiable Claim effected
without the Company’s prior written consent. The Company shall not, without the
prior written consent of Indemnitee, effect any settlement of any threatened or
pending Indemnifiable Claim to which Indemnitee is, or could have been, a party
unless such settlement




--------------------------------------------------------------------------------




solely involves the payment of money and includes a complete and unconditional
release of Indemnitee from all liability on any claims that are the subject
matter of such Indemnifiable Claim. Neither the Company nor Indemnitee shall
unreasonably withhold its consent to any proposed settlement; provided that
Indemnitee may withhold consent to any settlement that does not provide a
complete and unconditional release of Indemnitee.


17.Successors and Binding Agreement.
    
(a)    The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
the Company would be required to perform if no such succession had taken place.
This Agreement shall be binding upon and inure to the benefit of the Company and
any successor to the Company, including any person acquiring directly or
indirectly all or substantially all of the business or assets of the Company
whether by purchase, merger, consolidation, reorganization or otherwise (and
such successor will thereafter be deemed the “Company” for purposes of this
Agreement), but shall not otherwise be assignable or delegatable by the Company.


(b)    This Agreement shall inure to the benefit of and be enforceable by
Indemnitee’s personal or legal representatives, executors, administrators,
heirs, distributees, legatees and other successors.
(c)    This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign or delegate this Agreement or
any rights or obligations hereunder except as expressly provided in
Sections 17(a) and 17(b). Without limiting the generality or effect of the
foregoing, Indemnitee’s right to receive payments hereunder shall not be
assignable, whether by pledge, creation of a security interest or otherwise,
other than by a transfer by Indemnitee’s will or by the laws of descent and
distribution, and, in the event of any attempted assignment or transfer contrary
to this Section 17(c), the Company shall have no liability to pay any amount so
attempted to be assigned or transferred.
18.Notices. For all purposes of this Agreement, all communications, including
notices, consents, requests or approvals, required or permitted to be given
hereunder shall be in writing and shall be deemed to have been duly given when
hand delivered or dispatched by electronic facsimile transmission (with receipt
thereof orally confirmed), or one business day after having been sent for
next‑day delivery by a nationally recognized overnight courier service,
addressed to the Company (to the attention of the Secretary of the Company) and
to Indemnitee at the applicable address shown on the signature page hereto, or
to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.


19.Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by and construed in accordance with the
substantive laws of the State of Delaware, without giving effect to the
principles of conflict of laws of such State. The Company and Indemnitee each
hereby irrevocably consent to the jurisdiction of the Chancery Court of the
State of Delaware for all purposes in connection with any action or proceeding
which arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the Chancery Court of
the State of Delaware.


20.Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstance shall not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent, and only to the extent, necessary to make it
enforceable, valid or legal. In the event that any court or other adjudicative
body shall decline to reform any provision of this Agreement held to be invalid,
unenforceable or otherwise illegal as contemplated by the immediately preceding
sentence, the parties




--------------------------------------------------------------------------------




thereto shall take all such action as may be necessary or appropriate to replace
the provision so held to be invalid, unenforceable or otherwise illegal with one
or more alternative provisions that effectuate the purpose and intent of the
original provisions of this Agreement as fully as possible without being
invalid, unenforceable or otherwise illegal.


21.Miscellaneous. No provision of this Agreement may be waived, modified or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by Indemnitee and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement.


22.Legal Fees and Expenses; Interest. (a)    It is the intent of the Company
that Indemnitee not be required to incur legal fees and or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to Indemnitee hereunder. Accordingly, without limiting the generality
or effect of any other provision hereof, if it should appear to Indemnitee that
the Company has failed to comply with any of its obligations under this
Agreement (including its obligations under Section 4) or in the event that the
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any litigation or other
action or proceeding designed to deny, or to recover from, Indemnitee the
benefits provided or intended to be provided to Indemnitee hereunder, the
Company irrevocably authorizes Indemnitee from time to time to retain counsel of
Indemnitee’s choice, at the expense of the Company as hereafter provided, to
advise and represent Indemnitee in connection with any such interpretation,
enforcement or defense, including the initiation or defense of any litigation or
other legal action, whether by or against the Company or any director, officer,
stockholder or other person affiliated with the Company, in any jurisdiction.
Notwithstanding any existing or prior attorney-client relationship between the
Company and such counsel, the Company irrevocably consents to Indemnitee’s
entering into an attorney-client relationship with such counsel, and in that
connection the Company and Indemnitee agree that a confidential relationship
shall exist between Indemnitee and such counsel. The Company will pay and be
solely financially responsible for any and all attorneys’ and related fees and
expenses incurred by Indemnitee in connection with any of the foregoing to the
fullest extent permitted or required by the laws of the State of Delaware in
effect on the date hereof or as such laws may from time to time hereafter be
amended to increase the scope of such permitted or required payment of such fees
and expenses.


(b)    Any amount due to Indemnitee under this Agreement that is not paid by the
Company by the date on which it is due will accrue interest at the prime rate as
announced by Citibank, N.A. plus 5% or if less, the maximum legal rate under
Delaware law, from the date on which such amount is due to the date on which
such amount is paid to Indemnitee.
23.Certain Interpretive Matters. Unless the context of this Agreement otherwise
requires,


(a) “it” or “its” or words of any gender include each other gender, (b) words
using the singular or plural number also include the plural or singular number,
respectively, (c) the terms “hereof,” “herein,” “hereby” and derivative or
similar words refer to this entire Agreement, (d) the terms “ “Section” or
“Exhibit” refer to the specified Section or Exhibit of or to this Agreement,
(e) the terms “include,” “includes” and “including” will be deemed to be
followed by the words “without limitation” (whether or not so expressed), and
(f) the word “or” is disjunctive but not exclusive. Whenever this Agreement
refers to a number of days, such number will refer to calendar days unless
business days are specified and whenever action must be taken (including the
giving of notice or the delivery of documents) under this




--------------------------------------------------------------------------------




Agreement during a certain period of time or by a particular date that ends or
occurs on a non-business day, then such period or date will be extended until
the immediately following business day. As used herein, “business day” means any
day other than Saturday, Sunday or a United States federal holiday.


24.Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together shall
constitute one and the same agreement.
[Signatures Appear on Following Page]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, Indemnitee has executed and the Company has caused its duly
authorized representative to execute this Agreement as of the date first above
written.


[______________________]




By:                        
Name:
Title:


Notice Address:


________________________
________________________
________________________
Fax: ___________________




INDEMNITEE






                        
Print Name:________________________


Notice Address:


________________________
________________________
________________________
Fax: ___________________


















--------------------------------------------------------------------------------




EXHIBIT A
UNDERTAKING


This Undertaking is submitted pursuant to the Director and Officer
Indemnification Agreement, dated as of _________ __, 2014 (the “Indemnification
Agreement”), between _______________________, a Delaware corporation (the
“Company”), and the undersigned. Capitalized terms used and not otherwise
defined herein have the meanings ascribed to such terms in the Indemnification
Agreement.
The undersigned hereby requests [payment], [advancement], [reimbursement] by the
Company of Expenses which the undersigned [has incurred] [reasonably expects to
incur] in connection with ______________________ (the “Indemnifiable Claim”).
The undersigned hereby undertakes to repay the [payment], [advancement],
[reimbursement] of Expenses made by the Company to or on behalf of the
undersigned in response to the foregoing request if it is determined, following
the final disposition of the Indemnifiable Claim and in accordance with Section
9 of the Indemnification Agreement, that the undersigned is not entitled to
indemnification by the Company under the Indemnification Agreement with respect
to the Indemnifiable Claim.
IN WITNESS WHEREOF, the undersigned has executed this Undertaking as of this
_____ day of ______________, ____.






                        
Print Name: _____________________










